Order entered September 8, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-18-01506-CR

                        ROYNECO HARRIS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F16-76148-Y

                                     ORDER

      Before the Court is relator’s September 2, 2020 pro se second motion to

extend the time to file his motion for rehearing. Relator requests a second

extension because his prison unit’s library is closed due to the covid-19 pandemic.

The Court GRANTS the motion and extends the time to file relator’s motion for

rehearing until October 15, 2020.


                                             /s/   KEN MOLBERG
                                                   JUSTICE